HamiltoN, Judge,
delivered tbe following opinion:
Tbis matter comes np upon tbe application of tbe defendant, tbe People of Porto Eico, for stay of execution, with special reference to staying it until tbe legislature meets next January and can consider tbe matter.
Tbe case is an important one, and, in some respects, a delicate one. Of course, every suit in tbis court or in any other court is simply between a plaintiff and a defendant. There is a sense in which all parties are on a perfect equality, but tbe discussion here tbis morning develops some unusual features. On tbe one side we are told that tbe University of Porto Eico, which is apparently tbe beneficiary, is a persona non grata, and by tbe other side tbe People of Porto Eico are said to be in tbe legal position of an insane person. Of course, these statements are not meant by either side in any offensive way.
1. There are two or three points that present themselves to tbe court. In tbe first place, it has been said, and said very truly, that tbis is not a process of tbe district court. Tbe Su*129preme Court has ordered -that execution issue, and execution has issued. No authorities bave been cited, but it looks like a ratber delicate matter for tbe district court to be telling tbe marshal not to do wbat tbe Supreme Court tells bim to do. Tbis court may bave tbe power. It may follow from tbe necessity of tbe case. Tbe Supreme Court is a long way off, however, and does not know all tbe circumstances, and there must be some supervision exercised. In any event, it is a very delicate situation, and tbe court does not want to interfere any more than it can help.
2. Another thing to be considered is tbis, tbe defendant is not exactly like other defendants. It is not exactly in tbe position of a private person. Tbe People of Porto Pico are tbe public, and tbe public exercises its powers through certain officers and in certain limited ways, and that is for tbe proper guarding of public interests. It is said, and I doubt not it is correct, there is no money that is available to pay tbis judgment. Of course, that does not change tbe fact that tbe property is liable for it. A new feature is introduced in tbe argument, that it is not even tbe People of Porto Eieo that are interested, but an educational institution, tbe chief educational institution of tbe Island, and that it will be crippled if tbis execution is levied. Tbe court cannot shut its eyes to tbe situation.- It seems to be properly presented, that is to say, tbe allegation seems to be correct. There is a decision in point in a case that came up in Mobile where a pump was sold to tbe city or public water company for a pumping station. Tbe city or company did not pay for tbe pump. A lien, or perhaps tbe title, bad been reserved. Tbe vendor went out to tbe pumping station and started to take tbe pump out. It was bis pump, *130it bad not been paid for; but the courts interfered, and said no, that tbe rights of an individual must yield to the rights of the public; that the whole city could not be deprived of water because the city or company had not appropriated money to pay for a pump, and they held the matter up long enough for funds to be appropriated to pay for the pump. The principle in that case seems to be similar to the case at bar. Instead of water, here it is education; but the point is somewhat the same.
3. A difficulty in the court’s mind, however, is this: Even going the full length of the argument of the petitioner, there is nothing before the court to show that the University of Porto Bico takes any interest in this matter at all. I do not question the statement of counsel, but if an appeal is to be made to the court on behalf of the university, there should at least be some written application on the part of its authorities. So that in its present condition the court cannot attach a great deal of weight to any representation made for the university. If the university does not think enough of the matter to appear formally by petition, the court will not attach more importance to it than the university does.
4. It seems to me that the utmost that I should do at present is this, — direct a stay of execution for thirty days, and within that time the parties may confer together, perhaps, and make some settlement by which a part will be paid and an agreement made to extend the rest. Of course, I do not direct this, but I say there will be an opportunity for this course. And upon a further study of the law the defendant may see that it can better apply to the Supreme Court or a justice of the Supreme Court, as this is a mandate from the Supreme Court. And *131within that time, too, the university, if it sees proper, may make any formal application which will bring it more properly before the court. Besides, there will be a new insular appropriation available beginning the 1st of July. At all events, it seems to me that this is as far as I could go at this time. It will give the parties a breathing spell and it will not hurt either side.
Execution will be stayed for thirty days, but without the slightest intimation that anything further will be done. I will be glad if the parties will act upon that idea.